Case 5:18-cv-05814-BLF Document 69 Filed 07/03/19 Page 1 of 1

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
CAND 435
(CAND Rev. 08/2018)

 

TRANSCRIPT ORDER
Please use one form per court reporter.
CJA counsel please use Form CJA24
Please read instructions on next page.

COURT USE ONLY
DUE DATE:

 

 

ta. CONTACT PERSON FOR THIS ORDER ‘
Michelle Ozenne

2a. CONTACT PHONE NUMBER
(415) 227-3629

3. CONTACT EMAIL ADDRESS
mozenne@buchalter.com

 

1b. ATTORNEY NAME (if different)
Alexandra P. Grayner

 

2b. ATTORNEY PHONE NUMBER

3. ATTORNEY EMAIL ADDRESS

 

(415) 227-3629

agrayner@buchalter.com

 

4, MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)
Buchalter, APC

55 2nd Street, 17th Floor

San Francisco, CA 94105-3493

5. CASE NAME
POYNT CORPORATION, v.

6. CASE NUMBER

INNOWI, INC. 18-cv-05814

 

 

8. THIS TRANSCRIPT ORDER IS FOR:

 

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX) © FTR

Summer Fisher

APPEAL
@ NON-APPEAL

CRIMINAL
@ cv

 

© In forma pauperis (NOTE: Court order for transcripts must be attached)
CJA: Do n

his form; Form CJA24.

 

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. _ HEARING(S) (OR PORTIONS OF HEARINGS) Ds SF  ETOE lol pae ee cS kia c. DELIVERY TYPE (Choose one per line)
DATE JUDGE TYPE PORTION PDF TEXT/ASCII PAPER CONDENSED | ECFACCESS § ORDINARY 14-Day EXPEDITED 3-DAY DAILY HOURLY REALTIME.
(initials) (Eg. CMC) | apceentng tees than ful hearing | (emai (email) (email) (web) (30-day) (7-day) ext dey) | (2s)
02/21/2019 | B. Freeman | Motion | Full Hearing @ Oo Oo Oo Oo O° Oo Oo Oo © Oo Oo
Oo Oo Oo Oo oO Oo Oo Oo Oo oO Oo Oo
Oo Oo Oo Oo Oo oO Oo Oo Oo Oo Oo Oo
Oo oO Oo Oo Oo Oo Oo Oo Oo Oo Oo oO
Oo Oo Oo Oo oO Oo Oo Oo Oo oO Oo Oo
Oo Oo oO oO Oo Oo Oo oO Oo Oo Oo Oo
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:
Judge Beth Labson Freemen, Motion Hearing held on 2/21/2019 (Dkt 26), Motion to Dismiss.
ORDER & CERTIFICATION (11. & 12.) By signing below, | certify that | will pay all charges (deposit plus additional). 12. DATE
14. SIGNATURE Aeechall © Oz Unni 07/03/2019

 

 

 

 

Clear Form

 

 

 

Save as new PDF

 

 

 

 
